Case 0:20-cv-61483-RAR Document 105 Entered on FLSD Docket 06/03/2021 Page 1 of 2


                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 20-CIV-61483-RAR

   HALLMARK SPECIALTY
   INSURANCE COMPANY,

                      Plaintiff,
   v.

   LION HEART SURGICAL
   SUPPLY, LLC, et al.,

                      Defendants.
                                             /

     ORDER OVERRULING HALLMARK SPECIALTY INSURANCE COMPANY’S
    OBJECTIONS TO THE MAGISTRATE JUDGE’S ORDER DENYING ORE TENUS
        MOTION TO COMPEL AND CANCELLING DISCOVERY HEARING

          THIS CAUSE is before the Court on Plaintiff Hallmark Specialty Insurance Company’s

  Objections to the Magistrate Judge’s Order Denying Ore Tenus Motion to Compel and Cancelling

  Discovery Hearing [ECF No. 95] (“Objections”). Having reviewed the Objections and Response

  [ECF No. 101], and being otherwise fully advised, it is hereby

          ORDERED AND ADJUDGED that the Objections [ECF No. 95] are OVERRULED as

  set forth herein.

          The Objections were filed pursuant to Local Magistrate Rule 4(a) and Federal Rule of Civil

  Procedure 72(a). When timely objections are made to a Magistrate Judge’s order on a non-

  dispositive matter, “[t]he district judge … shall consider such objections and shall modify or set

  aside any portion of the magistrate judge’s order found to be clearly erroneous or contrary to law.”

  Fed. R. Civ. P. 72(a); see also Local Magistrate Judge Rule 4(a)(1) (reciting same standard). Under

  that standard, an order is “contrary to law” when the Magistrate Judge’s legal conclusions “fail[]

  to apply or misappl[y] relevant statutes, case law, or rules of procedure.” Rodriguez v. Pan Am.

  Health Org., No. 18-24995, 2020 WL 1666757, at *2 (S.D. Fla. Apr. 3, 2020) (citation omitted).
Case 0:20-cv-61483-RAR Document 105 Entered on FLSD Docket 06/03/2021 Page 2 of 2


         Factual findings are reviewed under the “clearly erroneous” standard. Id. “Factual findings

  are clearly erroneous when, although there is evidence to support them, the reviewing court on the

  entire evidence is left with the definite and firm conviction that a mistake has been committed.”

  Jeld-Wen, Inc. v. Nebula Glass Int’l, Inc., No. 05-60860, 2007 WL 5971414, at *1 (S.D. Fla. May

  17, 2007) (internal quotations, citations, and alterations omitted). “The mere fact that a reviewing

  court might have decided the issue differently is not sufficient to overturn a decision when there

  are two permissible views of the issue.” Pendlebury v. Starbucks Coffee Co., No. 04-80521, 2007

  WL 4592267, at *1 (S.D. Fla. Dec. 28, 2007).

         Reviewing the record under the deferential standard set forth above, the Court finds that

  Magistrate Judge Strauss’s ruling on Hallmark’s Motion to Compel and his decision not to extend

  the discovery deadline were not clearly erroneous or contrary to law. Accordingly, it is hereby

         ORDERED AND ADJUDGED that Plaintiff Hallmark’s Objections [ECF No. 95] are

  OVERRULED.

         DONE AND ORDERED in Fort Lauderdale, Florida this 2nd day of June, 2021.




                                                       _________________________________
                                                       RODOLFO A. RUIZ II
                                                       UNITED STATES DISTRICT JUDGE




                                              Page 2 of 2
